CIRCD _________




NO. 12-09-00133-CV

IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
IN THE INTEREST OF			§		APPEAL FROM THE 392ND

D.Y. AND M.D.,				§		JUDICIAL DISTRICT COURT OF

CHILDREN					§		HENDERSON COUNTY, TEXAS

MEMORANDUM OPINION
PER CURIAM
 Appellant has filed a motion to dismiss this appeal.  Because Appellant has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed.  
Opinion delivered September 30, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


	(PUBLISH)